—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered March 2, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree and attempted assault in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life and 16 years to life, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s homicidal intent was clearly established by his statements made at the time and the surrounding circumstances (People v Smith, 79 NY2d 309, 315; People v Bracey, 41 NY2d 296, 301). The jury *231could have reasonably interpreted defendant’s statements during the incident as expressing his intent to kill the victim. The evidence also warranted the conclusion that defendant pointed a loaded gun at the complainant’s chest and cocked it, and, after being shoved by the victim, fired two shots in his direction. Furthermore, the jury could have reasonably concluded that defendant’s subsequent conduct was consistent with his original homicidal intent. Concur — Rosenberger, J. P., Williams, Tom, Andrias and Marlow, JJ.